 Case 2:20-cr-00579-SVW Document 594 Filed 06/26/21 Page 1 of 9 Page ID #:7165




1    Ashwin J. Ram (SBN 227513)
     aram@steptoe.com
2    Michael A. Keough (SBN 327037)
3    mkeough@steptoe.com
     Nicholas P. Silverman (pro hac vice)
4    nsilverman@steptoe.com
     Meghan Newcomer (pro hac vice)
5    mnewcomer@steptoe.com
     STEPTOE & JOHNSON LLP
6    633 West Fifth Street, Suite 1900
7    Los Angeles, CA 90071
     Telephone: (213) 439-9400
8    Facsimile: (213) 439-9599
9    Counsel for Defendant Richard Ayvazyan
10
11                    IN THE UNITED STATES DISTRICT COURT
12                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                Case No. 2:20-cr-579-SVW
14
                     Plaintiff,
15                                            Hon. Stephen V. Wilson
16
            v.                                PROPOSED FORFEITURE
17                                            VERDICT FORM
18
     RICHARD AYVAZYAN,
19   et al.,
20                   Defendants.
21
22
23
24
25
26
27
28


                            PROPOSED FORFEITURE VERDICT
 Case 2:20-cr-00579-SVW Document 594 Filed 06/26/21 Page 2 of 9 Page ID #:7166




1                             COUNTS ONE THROUGH TWENTY
2          As to each property and each defendant, do you find that the government has
3    proved (a) that the property constitutes proceeds obtained by the defendant as a result of
4    the offenses charged in counts 1-20 or was derived from proceeds obtained by the
5    defendant as a result of the offenses charged in counts 1-20, and (b) that there is a nexus
6    between the property alleged to be forfeitable and the offense giving rise to the forfeiture
7    allegation?
8          If you find from your consideration of all the evidence that the government has
9    proved each of these elements by a preponderance of the evidence as to only a portion of
10   the property you are considering and as to the defendant you are considering, then you
11   should write in the amount corresponding to that portion for which the government has
12   carried its burden.
13                               R. Ayvazyan      M. Terabelian     A. Ayvazyan V. Dadyan
14    Property a - $12,520
15    Property b – Allstate
16    bank account
17    Property c - $451,185
18    Property d.I –AP watch
19    serial J52335
20    Property d.II – Rolex
21    serial 4U95Z313
22    Property d.III – Cartier
23    serial 880317LX
24    Property d.IV – AP
25    watch serial K23313
26    Property d.V – AP
27    watch serial LU44845K
28

                                           2
                              PROPOSED FORFEITURE VERDICT
 Case 2:20-cr-00579-SVW Document 594 Filed 06/26/21 Page 3 of 9 Page ID #:7167




1    Property d.VI – AP
2    watch serial LW3397N
3    Property d.VII – 1979
4    gold bullion coin
5    Property d.VIII – two
6    1980 gold bullion coins
7    Property d.IX – ten
8    1982 gold bullion coins
9    Property d.X – 17 1983
10   gold bullion coins
11   Property d.XI – five
12   1984 gold bullion coins
13   Property d.XII – five
14   1985 gold bullion coins
15   Property d.XIII – ten
16   1986 gold bullion coins
17   Property d.XIV – ten
18   1987 gold bullion coins
19   Property d.XV – rose
20   gold cross-shaped
21   pendant
22   Property e.III – Rolex
23   serial W44P7238
24   Property e.IV – white
25   gold earrings with
26   diamond studs
27
28

                                           3
                              PROPOSED FORFEITURE VERDICT
 Case 2:20-cr-00579-SVW Document 594 Filed 06/26/21 Page 4 of 9 Page ID #:7168




1     Property e.V – white
2     gold earrings with
3     diamonds
4     Property e.VII – gold
5     neck chain (24”)
6     Property e.VIII – gold
7     cross pendant
8     Property e.IX – gold
9     neck chain (16”)
10    Property e.XI – fabric
11    cord bracelet with
12    diamond
13    Property f - $3,422
14    Property g – Ledger
15    Property h – Runyan
16    Tax BOA account
17    Property i – Topeka Dr.
18    residence
19    Property j – Calle La
20    Primavera residence
21    Property k – Imperial
22    Court residence
23
24                                   COUNT TWENTY-SIX
25         As to each property and each defendant, do you find that the government has
26   proved (a) that the property was involved in the offenses as charged in Count 26 or is
27   property traceable to real or personal property involved in that offense; and (b) that there
28

                                            4
                               PROPOSED FORFEITURE VERDICT
 Case 2:20-cr-00579-SVW Document 594 Filed 06/26/21 Page 5 of 9 Page ID #:7169




1    is a nexus between the property alleged to be forfeitable and the offense giving rise to
2    the forfeiture allegation.
3          If you find from your consideration of all the evidence that the government has
4    proved each of these elements by a preponderance of the evidence as to only a portion of
5    the property you are considering and as to the defendant you are considering, then you
6    should write in the amount corresponding to that portion for which the government has
7    carried its burden.
8                          R. Ayvazyan   M. Terabelian    A. Ayvazyan       V. Dadyan
9     Property a -
10    $12,520
11    Property b –
12    Allstate bank
13    account
14    Property c -
15    $451,185
16    Property d.I –
17    AP watch
18    serial J52335
19    Property d.II –
20    Rolex serial
21    4U95Z313
22    Property d.III –
23    Cartier serial
24    880317LX
25    Property d.IV –
26    AP watch
27    serial K23313
28

                                            5
                               PROPOSED FORFEITURE VERDICT
 Case 2:20-cr-00579-SVW Document 594 Filed 06/26/21 Page 6 of 9 Page ID #:7170




1    Property d.V –
2    AP watch
3    serial
4    LU44845K
5    Property d.VI –
6    AP watch
7    serial
8    LW3397N
9    Property d.VII
10   – 1979 gold
11   bullion coin
12   Property d.VIII
13   – two 1980
14   gold bullion
15   coins
16   Property d.IX –
17   ten 1982 gold
18   bullion coins
19   Property d.X –
20   17 1983 gold
21   bullion coins
22   Property d.XI –
23   five 1984 gold
24   bullion coins
25   Property d.XII
26   – five 1985
27   gold bullion
28   coins

                                       6
                          PROPOSED FORFEITURE VERDICT
 Case 2:20-cr-00579-SVW Document 594 Filed 06/26/21 Page 7 of 9 Page ID #:7171




1    Property d.XIII
2    – ten 1986 gold
3    bullion coins
4    Property d.XIV
5    – ten 1987 gold
6    bullion coins
7    Property d.XV
8    – rose gold
9    cross-shaped
10   pendant
11   Property e.III –
12   Rolex serial
13   W44P7238
14   Property e.IV –
15   white gold
16   earrings with
17   diamond studs
18   Property e.V –
19   white gold
20   earrings with
21   diamonds
22   Property e.VII
23   – gold neck
24   chain (24”)
25   Property e.VIII
26   – gold cross
27   pendant
28

                                       7
                          PROPOSED FORFEITURE VERDICT
 Case 2:20-cr-00579-SVW Document 594 Filed 06/26/21 Page 8 of 9 Page ID #:7172




1    Property e.IX –
2    gold neck
3    chain (16”)
4    Property e.XI –
5    fabric cord
6    bracelet with
7    diamond
8    Property f -
9    $3,422
10   Property g –
11   Ledger
12   Property h –
13   Runyan Tax
14   BOA account
15   Property i –
16   Topeka Dr.
17   residence
18   Property j –
19   Calle La
20   Primavera
21   residence
22   Property k –
23   Imperial Court
24   residence
25
26        .
27
28
          Dated: June 26, 2021               Respectfully submitted,
                                       8
                          PROPOSED FORFEITURE VERDICT
 Case 2:20-cr-00579-SVW Document 594 Filed 06/26/21 Page 9 of 9 Page ID #:7173




1
                                             /s/ Ashwin J. Ram
2
                                             Ashwin J. Ram (SBN 227513)
3                                            aram@steptoe.com
                                             Michael A. Keough (SBN 327037)
4
                                             mkeough@steptoe.com
5                                            Nicholas P. Silverman (pro hac vice)
6                                            nsilverman@steptoe.com
                                             Meghan L. Newcomer (pro hac vice)
7                                            mnewcomer@steptoe.com
8                                            STEPTOE & JOHNSON LLP
                                             633 West Fifth Street, Suite 1900
9                                            Los Angeles, CA 90071
10                                           Telephone: (213) 439-9400
                                             Facsimile: (213) 439-9599
11
                                             Counsel for Defendant Richard Ayvazyan
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       9
                          PROPOSED FORFEITURE VERDICT
